Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         14-APR-2020
                           SCWC-XX-XXXXXXX               08:12 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      WELLS FARGO BANK, N.A., dba AMERICAS SERVICING COMPANY,
                   Respondent/Plaintiff-Appellee,

                                  vs.

       MARIANNE S. FONG, Individually and as Trustee of the
     Marianne S. Fong Revocable Trust Dated October 16, 2003,
                  Petitioner/Defendant-Appellant,

                                  and

            ONOMEA BAY RANCH OWNER’S ASSOCIATION, INC.,
                             Defendant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 10-1-0097)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant’s application for writ
of certiorari, filed on February 18, 2020, is hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
heard in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:   Honolulu, Hawai#i, April 14, 2020.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson